Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 15-24 have been examined.  Claims 15, 18-24 have been amended. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 15-17 recite(s) a support terminal, which is within a statutory category (machine.). Claim 18 recite(s) a server device, which is within a statutory category (machine.). Claim 19 recite(s) a treatment support system, which is within a statutory category (machine.). Claims 20, 21, 22 recite(s) a treatment support method, which is within a statutory category (process.). Claims 23-24 recite(s) a server device, which is within a statutory category (machine) 

2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
The limitation of Independent claims 15-18 recites at least one abstract idea. Specifically, Claim 15 recites the steps of:  
A supporter terminal (3-n), comprising: 
a display unit (32) for selectably displaying pre-prepared messages effective for treatment of a patient in response to an event that a supporter for the patient indicates participation in support of training of the patient after an event that the patient uses a patient terminal (2) to start the training for the treatment is notified through a network (N); and 
a terminal control unit (34) for displaying a message selected by the supporter for the patient from among the messages displayed on the display unit (32) on the patient terminal (2) through the network (N) as a message from the supporter.  
The limitations “a display unit (32) for selectably displaying pre-prepared messages effective for treatment of a patient in response to receiving a confirmation message of a supporter’s participation in support of training of the patient after receiving a start training message of that the patient from a patient terminal (2) that is notified through a network (N)” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc. )because  these limitation could be performed by the user to participate training for the patient ‘s treatment…. Accordingly, the claim is directed toward at least one abstract idea.
The limitations of ” a terminal control unit (34) for displaying a selected message according to a selection message of the supporter from among the messages displayed on the display unit (32) on the patient terminal (2) through the network (N) as a message from the supporter” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because  these limitation could be performed by the user to display the message for treatment. Accordingly, the claim is directed toward at least one abstract idea. 

Furthermore, the abstract idea for claim 15 is identical as the abstract idea for claim 20, because the only difference between claims 15 and 20 is that claim 20 recites a method whereas claim 15 recite a support terminal. 
Furthermore, the abstract idea for claim 15 is identical as the abstract idea for claim 18, 19, 21-24, because the only difference between claims 15 and 18 is that claims 18, 19-24 recite a server device, support system, treatment support method, whereas claim 15 recite a support terminal. 

Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract. 
Dependent claims 16-17 recite a displaying the state of the training of the patient and patient characteristics as being part of the abstract idea, and thus part of certain methods of organizing human activity 

2019 PEG: Step 2A - Prong Two: 
 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”): 
Claim 15 recites 
:  A supporter terminal (3-n), comprising: 
a display unit (32) for a display unit (32) for selectably displaying pre-prepared messages effective for treatment of a patient in response to receiving a confirmation message of a supporter’s participation in support of training of the patient after receiving a start training message of that the patient from a patient terminal (2) that is notified through a network (N); (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)),  and 
a terminal control unit (34) for displaying a message selected by the supporter for the patient from among the messages displayed on the display unit (32) on the patient terminal (2) through the network (N) as a message from the supporter ((merely data gathering steps as noted below, see MPEP 2106.05(g)))

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application. 
Regarding the limitation “:  A supporter terminal (3-n), comprising: a display unit (32) for selectably displaying pre-prepared messages effective for treatment of a patient in response to an event that a supporter for the patient indicates participation in support of training of the patient after an event that the patient uses a patient terminal (2) to start the training for the treatment is notified through a network”, this is a pre-solution activity.  he examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)).
Regarding the additional limitation of ”a terminal control unit (34) for displaying a selected message according to a selection message of the supporter from among the messages displayed on the display unit (32) on the patient terminal (2) through the network (N) as a message from the supporter”, this is a post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of post solution activity that does not meaningfully limit the at least one abstract idea ((merely data gathering steps as noted below, see MPEP 2106.05(g))). 
Particularly, the use of a supporter, patient terminal, a network, a terminal control unit for the patient indicates participation in support of training of the patient after an event that the patient uses a patient terminal (2) to start the training for the treatment is not positively claimed in the claim as it defines the service but is claimed at such a high level of generality that it represents mere instructions to implement an abstract idea MPEP 2106.05(f)
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application. 
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and revise a treatment plan, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). 
For these reasons, representative independent claims 15-24 do not recite additional elements that integrate the judicial exceptions into a practical application. (The Examiner notes the mere recitation of a processor, a terminal, , a network does not take the claim out of the method of organizing human interaction grouping. Thus the claim recites an abstract idea)

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:  
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 15 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
For claims 18-24 and dependent claims 16-17 limit the use of a computing component, a processor, server device, terminal, computer devices, etc.... The specification merely describes the use of these computing components. The Examiner submits that these limitations amount to merely using these computer devices as well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2). Further the use of generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). 

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 15-24 are rejected under 35USC101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea (US. 6,638,198B1). 

With respect to claim 15, Shea teaches a supporter terminal (3-n) (‘198; Abstract: a plurality of exercise terminals; Col. 3, lines 1-9: the terminal includes exercise apparatus terminals, exercise station terminals, and input terminals), comprising: 
a display unit (32) for selectably displaying pre-prepared messages effective for treatment of a patient in response to receiving a confirmation message of a supporter’s participation in support of training of the patient after receiving a start training message of that the patient from a patient terminal (2) that is notified through a network (N) (‘198; Fig. 7 illustrates a display; Col. 7, lines 7-20: display various information to the exerciser; Col. 12, lines 34-45: exerciser database include messages for the exerciser; Col. 13, lines 12-20: the profile may include other goals of an exerciser, e.g., training to run a ten kilometer race, etc.. Further the Examiner interprets the input terminal construed as patient terminal; Col. 24, lines 10-17: message to the exerciser may also  be reviewed; Col. 27, lines 30-41: the exerciser may confirm his/her intention to use the exercise terminal).; and 
a terminal control unit (34) for displaying a selected message according to a selection message of the supporter from among the messages displayed on the display unit (32) on the patient terminal (2) through the network (N) as a message from the supporter (‘198; Col.3, lines 6-18  a exerciser may consult with fitness consultant or a trainer to develop an exercise profile to set certain fitness goal. The profile and goal data is entered into the database using, for example, a display such as a computer monitor. The data in the database may be used by a system control program of a central computer transmitted using the exercise terminal network as illustrated in Col. 3, lines 43-45, and selected based exercise data selection criteria as illustrated in Col 3, lines 25-29). 
Shea does not disclose a message selected from among the messages. However, Shea discloses the system control program selects exercise data for controlling the exercise apparatus terminals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to make use the system of Shea in order to provide the patients a variety of rehabilitation programs.
Claim 20 are rejected as the same reason with claim 15.

With respect to claim 16, Shea teaches the supporter terminal (3-n) claimed in claim 15, wherein the display unit (32) selectably displays the messages corresponding to characteristics of the patient. (‘198; Col 2, lines 54-58)   

With respect to claim 17. Shea teaches the supporter terminal (3-n) claimed in claim 15, wherein the display unit (32) displays a state of the training of the patient (‘198; Col 13, lines13-15).  

Claim(s) 18-19, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shea (US. 6,638,198B1) in view of Indoliya (EP1755098A2)  

Claim 18 is rejected as the same reason with claim 15.
However, Shea does not disclose a message database (422) for registering messages effective for the treatment of the patient. 
Indoliya teaches a message database (422) for registering messages effective for the treatment of the patient (‘098; Para 0029: The example fitness network system 100 also includes a messaging system to provide messages to fitness members and enable fitness members to interact with personal trainers and fitness facility personnel. In this manner, personal trainers may assist fitness members and answer questions even when the personal trainers' or the fitness members' schedules do not allow meetings, sessions, or face-to-face conversations. Messages may include motivational or guidance information sent to the fitness members by personal trainers or other fitness facility personnel to keep fitness members motivated and on track and to help the fitness members attain their fitness goals. The messages may also include general fitness related messages such as, for example, exercise tips, nutritional tips, health news, etc. The messaging system may also enable the fitness facility to send membership account related information to the fitness members. Also, the fitness facility may send advertisement messages to fitness members regarding, for example, fitness facility services, products at the fitness facility shop, membership upgrades, etc. The Examiner interprets the message system of Indoliya for its only members is construed a messsage database for registering message). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Shea with the technique of implementing a physical rehabilitation as taught by Indoliya and the motivation is to provide the message databse for the registered members in treatment.
Claims 19, 21-24 are rejected as the same reason with claim 18.
Response to Arguments 
Applicant's arguments filed 07/23/2022 have been fully considered but they are not persuasive. 
In the Remark filed  07/23/2022 for claim rejection under 35 USC 101, , the Applicant argued the claims do not need to undergo the full eligibility analysis as they are directed to a clear improvement of computer functionality with respect to at least (1) registering messages effective for treatment of a patient ina message database; (2) selectably displaying messages on a supporter terminal; and (3) displaying any selected messages on a patient terminal. Alternatively, even if the full eligibility analysis needed to be performed, Applicant respectfully submits that the claims pending herein are eligible under both Step 2B, Prong One (Practical Application) and Step 2B, Prong Two (Inventive Concept).(Remark; page 12 of 17)
In response to the Applicant’s argument, however, , as described in claimed rejection under 35 USC 101 above, the limitation of the claims “displaying pre-prepared messages effective for treatment of a patient in response to receiving a confirmation message of a supporter’s participation; displaying a selected message from among messages…” constitutes organizing human activity, as part of abstract idea. 
Under sterp 2A, Prong 2, the use of a supporter, patient terminal, a network, a terminal control unit for the patient indicates participation in support of training of the patient after an event that the patient uses a patient terminal (2) to start the training for the treatment is not positively claimed in the claim as it defines the service but is claimed at such a high level of generality that it represents mere instructions to implement an abstract idea MPEP 2106.05(f). Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application. 
Under step 2B, the specification merely describes the use of these computing components. The Examiner submits that these limitations amount to merely using these computer devices as well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2). Further the use of generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). 
For claim rejection under 35 USC 103., the Applicant argued that the stationary bicycle 200 of Shea is not disclosed as being notified via a network that the exerciser has started exercising with the stationary bicycle 200. Sheais completely silent as to such a feature and does not include any disclosure that would teach or suggest modification to include such a feature. Additionally, Shea does not teach or suggest that a supporter may order participation in the exerciser’s exercise support on the stationary bicycle 200 used by the exerciser. Further, the display 206 of the stationary bicycle 200 used by the exerciser of Shea is not disclosed as displaying a selectable message from the supporter to the exerciser. Nor would it be obvious to modify Shea to include such a feature. 
In response to the Applicant’s argument, the Examiner gives broadest reasonable interpretation of the recited claims. In fact, Shea discloses One or more exercise terminals are connected via a communications link to a central computer to form an exercise terminal network. These exercise terminals may include exercise apparatus terminals, exercise station terminals, and exerciser data input terminals. The central computer has a memory for storing a database which includes, inter alia, data regarding the exercisers who use the exercise terminal network (‘198; Col/lines 2/65-3/6). 
Given broadest reasonable interpretation of the recited claims, it is submitted that the feature of a communication between the exercise terminal via network of Shea is in a form as described in the invention.
Therefore, the Examiner maintains rejection of all claims.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686